Exhibit 10.2

 



FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

 

SNAP INTERACTIVE, INC.

2016 LONG-TERM INCENTIVE PLAN

 

1. Grant of Option. Pursuant to the Snap Interactive, Inc. 2016 Long-Term
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Snap Interactive, Inc., a Delaware corporation (the “Company”), the Company
grants to

 

_________________________

(the “Participant”),

 

an option (the “Option” or “Stock Option”) to purchase a total of
___________________ (__________) full shares of Common Stock of the Company (the
“Optioned Shares”) at an “Option Price” equal to $________ per share (which is
equal to the Fair Market Value per share of Common Stock on the Date of Grant).

 

The “Date of Grant” of this Stock Option is _________________, 20__. The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant, unless
terminated earlier in accordance with Section 4 below. The Stock Option is a
Nonqualified Stock Option. This Stock Option is intended to comply with the
provisions governing nonqualified stock options under the final Treasury
Regulations issued on April 17, 2007, in order to exempt this Stock Option from
application of Section 409A of the Code.

 

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Nonqualified Stock
Option Agreement (the “Agreement”). The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan.
The Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

 

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Optioned Shares shall be vested and the Stock Option shall be exercisable as
follows:

 

a. _______________________ of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on __________________,
provided the Participant is employed by (or, if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.

 

b. _______________________ of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on __________________,
provided the Participant is employed by (or, if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.

 

c. _______________________ of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on __________________,
provided the Participant is employed by (or, if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.

 



 

 

 

d. _______________________ of the total Optioned Shares shall vest and that
portion of the Stock Option shall become exercisable on __________________,
provided the Participant is employed by (or, if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.

 

Notwithstanding the foregoing, upon a Change in Control, (i) fifty percent (50%)
of the then-unvested Optioned Shares immediately shall vest on the date of the
Change in Control; and (ii) the remaining fifty percent (50%) of the unvested
Optioned Shares shall vest on the earlier of (A) the original date such Optioned
Shares would have vested under Sections 3.a.-[d.] above, or (B) equally on the
first and second anniversary of the effective date of the Change in Control.



 

4. Term; Forfeiture.

 

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares which are not vested on
the date of the Participant’s Termination of Service, the Stock Option will be
terminated on that date. The unexercised portion of the Stock Option that
relates to Optioned Shares which are vested will terminate at the first of the
following to occur:

 

i. 5 p.m. on the date the Option Period terminates;

 

ii. immediately upon the Participant’s Termination of Service by the Company for
Cause (as defined herein);

 

iii. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof; or

 

iv. immediately upon the Participant’s violation of any non-compete or
non-solicitation agreement entered into between the Company and the Participant.

 

b. For purposes hereof, “Cause” shall have the meaning set forth in the
employment agreement or other service agreement by and between the Company and
the Participant; provided, that, if no such agreement is in effect or such
agreement does not define such term, then “Cause” shall mean (i) acts of fraud
or dishonesty in the course of employment or service, (ii) violations of law
causing material harm to the Company, (iii) substance abuse causing harm to the
Company or impairing performance, (iv) conviction of a felony involving moral
turpitude, or (v) insubordination, dereliction of duties, habitual absenteeism,
or material failure to follow reasonable Company instructions after (solely in
the case of this clause (v)) notice to the Participant and the Participant’s
failure to correct same within the time period specified in the notice, which
time period shall be not less than ten (10) business days.

  

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or personal
or legal representative. If the Participant’s Termination of Service is due to
his or her death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his or her
estate, or the person who acquired the right to exercise the Stock Option by
bequest or inheritance or by reason of the death of the Participant; provided
that the Stock Option shall remain subject to the other terms of this Agreement,
the Plan, and Applicable Laws, rules, and regulations.

 



2

 

 

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised (the
“Exercise Notice”) and the date of exercise thereof (the “Exercise Date”) which
shall be the date that the Participant has delivered both the Exercise Notice
and consideration to the Company with a value equal to the total Option Price of
the shares to be purchased (plus any employment tax withholding or other tax
payment due with respect to the exercise of the Stock Option). On the Exercise
Date, the Participant shall deliver to the Company consideration with a value
equal to the total Option Price of the shares to be purchased, payable as
follows: (a) cash, check, bank draft, or money order payable to the order of the
Company, (b) if the Company, in its sole discretion, so consents in writing,
Common Stock (including Restricted Stock) owned by the Participant on the
Exercise Date, valued at its Fair Market Value on the Exercise Date, and which
the Participant has not acquired from the Company within six (6) months prior to
the Exercise Date, (c) if the Company, in its sole discretion, so consents in
writing, by delivery (including by FAX or electronic transmission) to the
Company or its designated agent of an executed irrevocable option exercise form
(or, to the extent permitted by the Company, exercise instructions, which may be
communicated in writing, telephonically, or electronically) together with
irrevocable instructions from the Participant to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered. If the
Participant fails to deliver the consideration described above within three (3)
business days of the date of the Exercise Notice, then the Exercise Notice shall
be null and void and the Company will have no obligation to deliver any shares
of Common Stock to the Participant in connection with such Exercise Notice.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant’s Stock
Option in the event of his or her death) at its principal business office
promptly after the Exercise Date. The obligation of the Company to deliver
shares of Common Stock shall, however, be subject to the condition that, if at
any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, the Stock Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

 

If the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Common Stock may be forfeited by the
Participant.

 



3

 

 

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

9. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to any of the Optioned Shares until the issuance of a certificate
or certificates to the Participant for the shares of Common Stock. The Optioned
Shares shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates. The Participant, by his or her execution of
this Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of a certificate or certificates for the shares of
Common Stock.

 

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 - 13 of
the Plan.

 

11. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.

 

12. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he or she will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all Applicable Laws, rules, and regulations.

 

15. Investment Representation. Unless the shares of Common Stock are issued to
the Participant in a transaction registered under applicable federal and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him or
her in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 



4

 

 

16. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.

 

17. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

18. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor or Outside Director at any time.

 

19. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

21. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

22. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

23. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

 



5

 

 

24. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a. Notice to the Company shall be addressed and delivered as follows:

 

Snap Interactive, Inc.

320 W 37th Street, 13th Floor

New York, NY 10018

Attn:                                                               

Facsimile:                                                       

 

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

 

27. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company or, if applicable, any Subsidiary (for purposes of this
Section 27, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Common Stock issued under the Plan to pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Participant’s
income arising with respect to this Award. Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock. Such payment
may be made (i) by the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; (iv) if the Company, in its sole
discretion, so consents in writing, arrange for the sale of a number of shares
to be delivered upon the exercise of the Stock Option (on the Participant’s
behalf and at his or her direction pursuant to a written authorization) with an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment; or (v) any combination of (i), (ii), (iii), or (iv). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 



  COMPANY:       SNAP INTERACTIVE, INC.         By:     Name:     Title:  

 

  PARTICIPANT:               Signature           Name:     Address:        



 

 

 



Signature Page to Nonqualified Stock Option Agreement

 

